Title: From Alexander Hamilton to Aaron Ogden, 31 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            Camp Union Brigade May 31st. 1800
          
          The sick of the Brigade stationed here will remain after the disbandment under the care of a Surgeon. In case I do not inform you by Tuesday that one will come from New York I would thank you to engage Doctor Chetwood for the purpose. You will engage him under the idea that he will receive a compensation from the public for his services—
          With great considn I am Sir yr. ob. st
          
            A Hamilton
          
          Col. Ogden DQM General
        